BAKER, J.
I concur in the well-stated opinion of Justice ROSS, particularly upon the point eliminating from the former decisions of this court, in which *560the elements going to constitute a cause of action under the Employers’ Liability Law are discussed, such expressions as “the risk and hazards must be inherent in the occupation,” etc. Such expressions as applied to the constituent elements of the right of the employee to recover damages on account of an accident are confusing and misleading. As I understand the Employers Liability Law, an employee engaged in work in one of the hazardous occupations enumerated in the statute may recover for any accident occurring in the ordinary course of events during his work, the only other essentials being that the accident must be due to a condition or conditions of his employment, and not brought about by his sole negligence or fault. In the case at bar, the head of the hammer flying off the handle was a simple accident, liable to occur in any occupation, hazardous or nonhazardous; yet it was due to a condition or conditions of the plaintiff’s employment, and, having occurred without his fault, he would be entitled to recover in this action, were it not for the erroneous instruction given on the question of damages.